DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 

Claim Objections
Claims 12,14-21 are objected to because of the following informalities:  
Regarding claim 12, it appears that “(i)” in line 12 should be (j) or another alphabet.
Regarding claim 19, it appears that “(i)” in line 13 should be (j) or another alphabet.
Regarding claim 21, it appears that “(i)” in line 14 should be (j) or another alphabet.
Claims 14-18 and 20 are objected to for being dependent on objected base claims.
Appropriate correction is required.

	 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 20160061898).
Regarding claim 19, Edwards et al. teach A computing unit (Note microprocessor 20, Note Fig. 1) configured to check an output stage for controlling a load (Note 14, Fig. 1), wherein, to control the load the output stage is switched to one of a first switching state and a second switching state, (Note at least par. 41) wherein, in the first switching state of the output stage, a check is carried out for a first fault state, (Note par. 41) and in the second switching state of the output stage, (Note at least par. 44) a check is carried out for a second fault state, (Note at least par. 44) the computing unit configured to at least one of: 
(i) when the output stage is operating in the first switching state: switch the output stage to the second switching state for a first control duration; (Note par. 41 and 44) check for the second fault state; (Note switches 44 and 46, par. 41) and return the output stage to the first switching state after the first control duration; (Note switches 44 and 46,  par. 44) and 
(i) when the output stage is operating in the second switching state: switch the output stage to the first switching state for a second control duration; check for the first fault state; and 
return the output stage to the second switching state after the second control duration, wherein the first control duration and the second control duration are each pre-defined such that a state of the load does not change during the first control duration and during the second control duration.

Regarding claim 21, Edwards et al. teach A non-transitory machine-readable storage medium on which is stored a computer program(suggested by microprocessor 20, Note Fig. 1) for checking an output stage for controlling a load, (Note 14, Fig. 1) wherein, to control the load the output stage is switched to one of a first switching state (Note at least par. 41) and a second switching state, wherein, in the first switching state of the output stage, a check is carried out for a first fault state, (Note par. 41) and in the second switching state of the output stage, a check is carried out for a second fault state, (Note at least par. 44) computer program, when executed by a computer, causing the computer to perform at least one of the following steps: 
(i) when the output stage is operating in the first switching state: switching the output stage to the second switching state for a first control duration; checking for the second fault state; (Note switches 44 and 46, par. 41) and returning the output stage to the first switching state after the first control duration; (Note switches 44 and 46, par. 44)  and 
(i) when the output stage is operating in the second switching state: switching the output stage to the first switching state for a second control duration; checking for the first fault state; and 
returning the output stage to the second switching state after the second control duration, wherein the first control duration and the second control duration are each pre-defined such that a state of the load does not change during the first control duration and during the second control duration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 20160061898) in view of Powell (US 20140285930).
Edwards teach the limitations above.
Regarding claim 20, Edwards et al. does not teach wherein at least one of the first control duration and the second control duration is pre-defined externally.
Powell teach wherein at least one of the first control duration and the second control duration is pre-defined externally. (Note par. 14 the first and second switches may be turned on for at least one test pulse having a duration less than that of one of the switching pulses to test for a short circuit between outputs of the first and second switches. Transmitting the sequence of switching pulses through the first and second switches may thus include transmitting the sequence of pulses responsive to the test indicating an absence of short circuits. Turning the first and second switches on for at least one test pulse may include turning the first switch on for a plurality of test pulses of increasing duration, also Note par. 23m also note that the processor must be programmed by a person or machine external to the processor, Note processor par. 23)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards et al. to include the teaching of Powell because it would provide a time frame to test for the presence of a short circuit, (Note Powell par. 23) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858